Citation Nr: 0410235	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-08 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a May 28, 1959, rating decision that did not grant service 
connection for a psychiatric disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a decision dated February 14, 2003, the Board denied the 
veteran's claim of clear and unmistakable error (CUE).  
Thereafter, the veteran filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2003, the 
veteran's attorney and the VA's General Counsel filed a joint 
motion to vacate the Board's February 2003 decision and remand the 
case for further action consistent with the joint motion.  In 
October 2003, the Court granted the motion and remanded the case 
to the Board for readjudication.  

The Board wrote to the veteran's attorney in December 2003 and 
advised him that he had 90 days to submit additional evidence or 
argument in regard to his appeal.  Neither the veteran nor his 
attorney responded to the letter.  


FINDINGS OF FACT

1.  The veteran served on active duty from February 1952 to 
February 1954.

2.  The veteran's service medical records are negative for a 
diagnosis of psychiatric disorder.  

3.  The veteran was first hospitalized for a psychiatric disorder 
in January 1958.

4.  A claim for VA benefits was filed on behalf of the veteran in 
August 1958.

5.  The veteran was granted entitlement to nonservice-connected 
disability pension benefits by way of a rating decision dated May 
28, 1959.

6.  Notice of the rating decision was provided in June 1959.  The 
veteran did not perfect an appeal of the decision.

7.  It was not unreasonable for a May 1959 adjudicator to have 
concluded that the evidence relating to the veteran's period of 
military service and the evidence obtained following the veteran's 
separation from active duty did not provide a basis for an award 
of service connection for then-extant catatonic-type schizophrenic 
reaction, and consequently did not raise a valid claim.


CONCLUSION OF LAW

The May 28, 1959, RO decision that did not grant service 
connection for an acquired psychiatric disorder is not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from February 1952 to February 
1954.  His DD 214 reflects that he was separated and assigned to 
the U. S. Marine Corps Ready Reserve until fulfillment of his 
military obligation in 1960.  This transfer was to an inactive 
status as reflected by the DD 214 and a confirmation from the 
Commandant of the Marine Corps received in April 1954.

The veteran submitted an application for dental treatment in April 
1955.  The application was denied because the veteran did not 
apply for treatment within one year of his release from active 
duty in February 1954.

The claims folder shows that a VA Form VB 8-526, Veteran's 
Application for Compensation or Pension, was received at the RO on 
August 20, 1958.  A state veterans service officer forwarded the 
application and the claims form was signed by a physician at the 
St. Louis State Hospital.  The claim indicated it was for mental 
illness.  Further, it was noted that the veteran was treated for 
the condition at the St. Louis State Hospital beginning in June 
1958 and that staff personnel at Bliss Hospital were aware of the 
veteran's condition as of January 1958.  A block on the form was 
checked "no" to indicate that the veteran was not totally disabled 
but then a date of February 25, 1958, was included in the block 
that asked for a date when the veteran became totally disabled.  
The form indicated that the veteran had been a VA employee up 
until November 1957.  The form was signed by the superintendent of 
St. Louis Hospital.

Of record is an inquiry from the VA hospital, Jefferson Barracks, 
to the RO in August 1958.  The RO responded by providing pertinent 
service information from the claims folder.  The RO also noted 
that the veteran had a claim pending at the time.  

The RO wrote to the St. Louis Hospital in August 1958 seeking 
information as to the veteran's medical condition.  The hospital 
responded in September 1958.  The response was in the form of an 
interim summary that reported that the veteran was admitted for 
treatment in June 1958.  The report noted that the veteran was 
transferred from Bliss Hospital.  The diagnosis was listed as 
schizophrenic reaction, catatonic type.  The veteran was also 
found to be incompetent.

Associated with the claims folder is a request for employment 
information to the Jefferson Barracks Hospital dated in September 
1958.  The request was made from the RO in conjunction with the 
veteran's claim for disability benefits.  Information on the 
request form provided by an individual from the hospital's 
employee section indicated that the veteran was employed from 
October 1954 to January 1958.  His resignation was accepted while 
an investigation was being conducted and charges being prepared 
for his having been involved in a fight with another employee.  

The RO wrote to the veteran's mother in September and October 
1958, respectively, requesting that she provide authorization for 
the RO to obtain medical records relating to the veteran's 
treatment.

The RO also wrote to the Malcolm Bliss Hospital in October and 
December 1958, respectively, requesting medical records pertaining 
to the veteran's treatment at that facility.

A reply from the Hospital Division, City of St. Louis Department 
of Public Welfare, on behalf of Malcolm Bliss Hospital, was 
received in December 1958.  The reply noted that the veteran was 
admitted in January 1958 in an acute catatonic state.  The 
veteran's mother had reported that the veteran had been withdrawn 
from his friends over several weeks and finally had taken to bed.  
Prior to his admission, the veteran had resigned his job.  The 
report noted that the veteran's behavior varied upon admission 
from moment to moment.  He would be completely negativistic and 
non-responding and then he would respond in normal ways.  He said 
that he had hallucinations.  Two days after his admission the 
veteran was noted to behave normally.  He said that he did not 
believe he had been sick and that his mother had been overly 
solicitous.  He indicated that the bad behavior he exhibited was 
because he was angry at being locked up.  He was discharged in 
February 1958 with his condition noted as improved.  The final 
diagnoses were acute brain syndrome and alcohol intoxication.

An updated report was requested from St. Louis Hospital and 
received in December 1958.  The report stated that the veteran 
continued to improve slightly at the time he was given permission 
to visit his mother at her home.  He failed to return from the 
visit and was discharged against medical advice.  His diagnosis at 
that time was schizophrenic reaction, catatonic type, and 
competent.

The veteran's service medical records (SMRs) were received in 
January 1959.  They included a copy of his entrance physical 
examination and a clinical treatment entry dated in June 1952.  
The separation physical examination was not of record; however, a 
Medical History, NAVMED Form H-8, prepared as part of his February 
1954 separation examination, was included.  The form noted that 
the veteran was examined on February 15, 1954, and was found 
physically qualified for release to inactive duty.  No treatment 
or hospitalization was needed.  A section titled "physical defects 
noted" contained an entry " psychiatric NSA [no significant 
abnormalities]."

The veteran was afforded a VA psychiatric examination in May 1959.  
The examination occurred at the home of the veteran's mother.  The 
examiner noted that neither the veteran nor his mother was able to 
give any reliable or coherent background history.  The examiner's 
diagnosis was schizophrenic reaction, catatonic type, chronic, in 
partial remission.  The examiner did not relate the diagnosis to 
any incident of service.

In a rating decision dated May 28, 1959, the RO granted 
entitlement to nonservice-connected pension benefits, effective 
from August 1958.  The rating decision did not address the 
question of entitlement to service connection for the veteran's 
psychiatric disorder.  Notice of the rating action was provided in 
June 1959.  The veteran did not appeal the rating decision.

The veteran submitted a claim for entitlement to service 
connection for a stomach disorder in December 1994.  Development 
of that issue resulted in additional SMRs being obtained in 
February 1995.  These records noted treatment for tonsillitis in 
February 1952.  There were no other clinical entries indicating 
treatment for any type of complaint.  A copy of the veteran's 
February 1954 separation physical examination was included.  The 
examination report contained a notation that the veteran had 
frequent visits regarding functional gastro-intestinal (GI) 
symptoms associated with recurrent anxiety state.  The examination 
report, as indicated on the NAVMED 8-H cited above, also reported 
the veteran to be qualified for release to inactive duty, to 
perform active duty at sea and on foreign service, or in the field 
as appropriate. 

The veteran submitted a statement in May 1998 that alleged CUE in 
prior rating actions.  The statement was less than clear in its 
argument, but the veteran stated that his DD 214 was not 
considered in the May 1959 rating decision and that consideration 
was not made of his military service obligation that ran until 
1960.  He asked why a service-connected pension was not considered 
in the original rating.  He included a copy of the May 1959 rating 
decision as an attachment.

In April 2001, the veteran submitted a claim alleging CUE in the 
May 1959 rating decision.  He said he was hospitalized for a 
psychiatric condition in service on two occasions.  

The veteran testified at a hearing at the RO in September 2002.  
The veteran stated that he was not claiming service connection for 
an acquired psychiatric disorder on a direct basis.  He said that 
he was alleging CUE in the May 1959 rating decision because VA did 
not even consider him for entitlement to service connection.  The 
veteran said that there were incidents in service where he 
suffered from anxiety problems that manifested themselves as GI 
problems.  When he was asked if he continued to have problems 
after service he noted that he had a breakdown in 1958.  

The veteran submitted additional written argument at the hearing.  
The veteran said that VA did not consider "allotted time for post 
separation."  He said that this was a six-year period.  He 
referred to his DD 214 and his remaining obligated service in the 
inactive reserve.  He argued that the RO was aware of his military 
status and that VA failed to consider his DD 214 when the May 1959 
decision was made.  He further argued that his separation 
examination was not considered at the time of the May 1959 
decision.

II.  CUE

Previous determinations, which are final and binding, including 
decisions of service connection, degree of disability and other 
issues, will be accepted as correct in the absence of CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).  CUE is 
the kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  To establish a valid CUE claim, a veteran 
must show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310 (1992).  However, the veteran 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 
(1996).

In this case the veteran is arguing that he was in some sort of 
military status at the time he was hospitalized in 1958 that had a 
bearing on his entitlement to service connection.  He is incorrect 
in his assertion as to what his status in the inactive reserve 
meant at the time of his hospitalization in 1958.  The veteran's 
DD 214 clearly shows that he was separated from active service in 
the Marine Corps and released to the inactive reserve to complete 
his obligated military service in 1960. There is no evidence of 
record at any time to show that the veteran was anything but in 
the inactive reserves at the time.  The veteran's status as a 
member of the inactive reserve meant that he had no military 
requirements unless activated.  This period extended until 
February 1960, the time his military obligation would be 
fulfilled.  The veteran performed no qualifying service after his 
release from active duty in February 1954.  Consequently, while 
the veteran's claim of CUE is on its face a valid claim, it is not 
supported by the underlying facts.  

The veteran's DD 214 was clearly considered by the RO in the 
rating decision.  Further, the veteran's service was verified with 
the Marine Corps because of a typographical error on the DD 214 
that reflected an incorrect period of service.  There was no 
information regarding the veteran's period of service or type of 
discharge that was unknown at the time of the May 1959 rating 
decision.

The veteran's SMRs were incomplete, which, as noted by the 
claimant, presented a situation where all the correct facts were 
not known at the time.  Nevertheless, at the time of the May 1959 
rating decision, the summation of the February 1954 separation 
examination was of record.  That summation made reference to a 
psychiatric finding and determined that there was no significant 
abnormality.  Even if the separation examination that was later 
added to the recorded were viewed as having been constructively of 
record in 1959, the veteran was diagnosed in 1958 with a 
catatonic-type schizophrenic reaction, not with functional GI 
symptoms associated with anxiety.  Consequently, it would have 
been reasonable to conclude that the veteran's then-current 
schizophrenic reaction was a different disability from what was 
shown at separation and had not been otherwise attributed to 
military service by competent medical evidence.  

There was no report in any of the medical summaries that the 
veteran had an ongoing history of psychiatric complaints or 
treatment after service.  There was no mention of the veteran's 
military service in those reports.  Further the report from the 
City of St. Louis hospital division noted that the veteran's 
mother related that the symptoms had only existed for a period of 
weeks prior to the veteran's hospitalization in January 1958.

The veteran was afforded a VA psychiatric examination at his 
mother's home in May 1959.  At no time was the issue raised that 
the veteran had had a continuity of symptoms since his discharge 
from service.  Moreover, the VA examiner did not relate the 
veteran's psychiatric diagnosis to any incident of service. 

Further, the veteran has argued that the May 1959 rating decision 
failed to consider him for direct service connection for a 
psychiatric disorder.  He bases this argument on the contents of 
the rating decision.  However, there is nothing about the claim 
filed on behalf of the veteran or the evidence of record to 
suggest that the veteran had a chronic psychiatric disability 
attributable to military service.  The veteran did not directly 
allege it, and the evidence did not imply a relationship between 
the diagnosed catatonic-type schizophrenia and his military 
service or problems coincident therewith.  The rating decision was 
consequently limited to discussing the basis for the grant of the 
nonservice-connected pension.  The Board notes that it was "not 
until 1990 that RO's were required to summarize the evidence they 
had considered in their decision and to include the reasons for 
their denial of a claim."  Baldwin v. West, 13 Vet. App. 1, 5 
(1999) (citations omitted); see Baldwin v. Principi, 15 Vet. App. 
302 (2001) (order from the Court granting appellant's motion for 
panel reconsideration and incorporating the opinion from September 
1999).  

In summary, the evidence of record, including that which might be 
considered constructively of record in May 1959, does not compel 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for any error 
in not adjudicating a claim of service connection.  The evidence 
of record at the time of the rating decision in May 1959 did not 
demonstrate that the veteran suffered disease or injury in service 
that was related to the schizophrenic reaction that was diagnosed 
in 1958, some four years after service.  In other words, while it 
might be argued that an error was committed by the RO in not 
adjudicating a claim, the record is such that it was not 
unreasonable for a May 1959 adjudicator to have concluded that the 
evidence relating to the veteran's period of military service and 
the evidence obtained following the veteran's separation from 
active duty did not provide a basis for an award of service 
connection for then-extant catatonic-type schizophrenic reaction, 
and consequently did not raise a valid claim.  Additionally, given 
the lack of nexus evidence to military service, any error was not 
outcome determinative.  This is consequently not a case where an 
error compels a conclusion about which reasonable minds could not 
differ.  Fugo, supra.  Therefore, the Board concludes that there 
was no clear and unmistakable error in the May 1959 decision.  

In so deciding, the Board has considered the Veteran's Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, 2099-2100 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) for possible application.  
Claims for CUE must be decided based on the evidence of record as 
they are based on a request for a revision of a previous decision.  
As such, the Court has held that the duties to assist and notify 
under the VCAA are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001); Parker v. Principi, 15 
Vet. App. 407, 412 (2002). 


ORDER

The appeal is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



